NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAY 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN KELLY REYNOLDS,                            No.    16-35776

                Plaintiff-Appellant,            D.C. No. 3:16-cv-05126-RBL

 v.
                                                MEMORANDUM*
STATE OF WASHINGTON
DEPARTMENT OF CORRECTIONS; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                       Argued and Submitted May 17, 2018
                              Seattle, Washington

Before: BERZON and HURWITZ, Circuit Judges, and DEARIE,** District Judge.

      John Reynolds, a Washington state prisoner, contends that medical personnel

of the Washington Department of Corrections (“DOC”) are liable under 42 U.S.C.

§ 1983 and state tort law for failing to diagnose and treat his chronic back pain. The


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Raymond J. Dearie, United States District Judge for
the Eastern District of New York, sitting by designation.
district court, adopting a magistrate judge’s recommendation, granted the

defendants’ motion for summary judgment. We have jurisdiction over Reynolds’

appeal under 28 U.S.C. § 1291 and affirm.

      1. The district court correctly concluded that Reynolds had failed to proffer

evidence creating a genuine issue of material fact as to whether DOC personnel were

deliberately indifferent to his medical needs. See Jett v. Penner, 439 F.3d 1091,

1096 (9th Cir. 2006). Reynolds was regularly seen by medical personnel, received

various tests (including an x-ray diagnosed as normal), was prescribed pain

medication, and was counseled to “continue with conservative management” of his

condition after his chart was reviewed by a physician. Reynolds argues that he

should instead have been referred to a neurologist and received an MRI, but provided

no evidence that such a course of action could have given rise to a more favorable

result. See Mayfield v. Craven, 433 F.2d 873, 874 (9th Cir. 1970) (per curiam)

(holding that “a difference of opinion between a prisoner patient and prison medical

authorities as to what treatment is proper and necessary does not give rise to” a

§ 1983 claim).

      2. The district court did not err in granting summary judgment on Reynolds’

medical negligence claim, because Reynolds failed to proffer any supporting expert

testimony. See Guile v. Ballard Cmty. Hosp., 851 P.2d 689, 693 (Wash. Ct. App.

1993) (“In a medical malpractice case, expert testimony is generally required to



                                         2
establish the standard of care and to prove causation.”).

      AFFIRMED.




                                          3